Case 1:05-md-01720-MKB-VMS Document 8630-3 Filed 08/16/21 Page 1 of 3 PageID #:
                                 481507



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


  IN RE PAYMENT CARD INTERCHANGE
  FEE AND MERCHANT DISCOUNT
                                                      MASTER FILE 05-MD-1720
  ANTITRUST LITIGATION


  This Document Relates To:
                                                      [PROPOSED] ORDER GRANTING
  Old Jericho Enterprise, Inc. et al. v. Visa, Inc.
                                                      PLAINTIFFS’ MOTION FOR
  et al., No. 2:20-cv-02394 (E.D.N.Y.)
                                                      APPOINTMENT OF INTERIM CLASS
  (MKB)(VMS)
                                                      COUNSEL
Case 1:05-md-01720-MKB-VMS Document 8630-3 Filed 08/16/21 Page 2 of 3 PageID #:
                                 481508



         Now before the Court is Plaintiffs’ Motion for Appointment of Interim Class Counsel for

 Indirect Purchaser Gasoline Retailer Class.

         The Court hereby ORDERS:

         1.      Plaintiffs’ motion to appoint interim class counsel is GRANTED.

         2.      The Court appoints Cohen Milstein Sellers & Toll PLLC (“Cohen Milstein”) to

 serve as interim class counsel for the proposed class.

         3.      In making this decision, the Court has reviewed the motion and its accompanying

 submissions, including the declaration and attachment submitted on behalf of Cohen Milstein, and

 has considered the factors outlined in Rule 23(g) of the Federal Rules of Civil Procedure. Plaintiffs’

 submissions demonstrate that Cohen Milstein has satisfied the requirements of Rule 23(g) for

 appointment as interim class counsel. This includes the work counsel has done in identifying or

 investigating potential claims in the action; counsel’s experience in handling class actions, antitrust

 litigation, and the types of claims asserted in the action; counsel’s knowledge of the applicable

 law; and the resources that counsel has available and will commit to representing the class.

         4.      Interim class counsel shall be solely responsible for coordinating and organizing

 the litigation on behalf of the proposed class in the conduct of this litigation and, in particular, shall

 have the following responsibilities:

         a)      To brief and argue motions before the Court;

         b)      To initiate and conduct discovery;

         c)      To act as spokespersons at pretrial conferences;

         d)      To negotiate with defense counsel with respect to settlement and other matters;

         e)      To call meetings of Plaintiffs’ counsel when appropriate;

         f)      To make all work assignments to Plaintiffs’ counsel to facilitate the orderly and



                                                     1
Case 1:05-md-01720-MKB-VMS Document 8630-3 Filed 08/16/21 Page 3 of 3 PageID #:
                                 481509



         efficient prosecution of this litigation and to avoid duplicative or unproductive efforts;

         g)      To establish a time and expense reporting protocol for all Plaintiffs’ counsel;

         h)      To conduct trial and post-trial proceedings;

         i)      To consult with and employ experts;

         j)      To allocate any Court-awarded fees and reimbursement of disbursements among

         Plaintiffs’ counsel after settlement or judgment;

         k)      To perform such other duties and undertake such other responsibilities as they deem

         necessary or desirable for the litigation of Plaintiffs’ claims; and

         l)      To coordinate and communicate with defense counsel and counsel for third parties

         with respect to matters addressed in this paragraph.

         5.      No motion, request for discovery, or other pre-trial proceedings shall be initiated or

 filed by any Plaintiff except through interim class counsel. All Plaintiffs’ counsel in this action,

 and in subsequently consolidated or coordinated cases, shall keep contemporaneous time records.

 In such manner as interim class counsel shall require, all Plaintiffs’ counsel shall periodically

 submit summaries or other records of time and expenses to interim class counsel. Failure to provide

 such documents and data on a timely basis may result in the Court’s failure to consider non-

 compliant counsel’s application for fees and expenses should this litigation be resolved

 successfully for Plaintiffs.

         6.      The appointments made in this Order shall continue until further order of the Court.

 SO ORDERED.

 Dated: ______________                                  __________________________
                                                        HON. MARGO K. BRODIE




                                                   2
